.
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figures -6 in the reply filed on 06/03/2021 is acknowledged.  The traversal is on the ground(s) that: 
“Applicant believes the structures of species 1-3 belong to the same inventive concept” and thus of the species should be examine together. 
Applicants further argue that “the difference of the fourth cutting structure CS4 in species 1-3 is not a key factor affecting the downsizing effect and the yield enhancing effect of the present application. Thus, it is narrow and unreasonable to distinguish the species 1-3 based on the difference of the fourth cutting structure CS4. 
Moreover, FIG. 2 (belonging to species 1) showing a cross-sectional view of the electronic device can represent the cross-sectional view of the electronic device of species 1-3. Thus, species 1-3 have similar structures and belong to the same inventive concept. 
As the result, it would not require serious burden to examine species 1-3 on the merits, such that Applicant believes species 1-3 and claims 1-20 can be examined simultaneously. Therefore, Applicant respectfully traverses the election/restriction requirement set forth in this Office action”. 


even if the structures of species 1-3 belong to the same inventive concept, and even if the difference of the fourth cutting structure CS4 in species 1-3 is not a key factor affecting the downsizing effect and the yield enhancing effect of the present application, and even if species 1-3 have similar structures and belong to the same inventive concept, the examination of independent and distinct inventions does create a serious burden on the examiner.
It is noted that similar structures are not identical structures.  Similar structures can recite independent and distinct inventions even if they belong to the same inventive concept.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 7-9, 13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0062773).Regarding claim 1, Lee et al teach in figure 1A and related text an electronic device, comprising: 
a flexible substrate 100 comprising an active region A and a peripheral region B situated outside of the active region (see figure 2K), wherein the flexible substrate comprises: 
a first bending part 211E in the peripheral region (see figure 2G), the first bending part being disposed on a first side region of the peripheral region and extending along a first direction; 
a second bending part 711 in the peripheral region (see figure 2G), the second bending part being disposed on a second side region of the peripheral region and extending along a second direction not parallel to the first direction, wherein the second side region is adjacent to the first side region; and 
a first cutting structure (111D, 211E or 711) in the peripheral region B, wherein the first cutting structure is adjacent to the first bending part and the second bending part; and 
a peripheral trace 260E (see figure 2K) disposed on the flexible substrate and disposed between the active region A and the first cutting structure 211E.

Regarding claim 2, Lee et al teach in figures 1A, 2G, 2K and related text that the first cutting structure comprises an endpoint, the first bending part 211B is bended towards the active region A according to a first extending line passing through the endpoint and 

Regarding claim 3, Lee et al teach in figures 1A, 2G, 2K and related text that the active region comprises a first edge parallel to the first direction, the first edge faces the first bending part, and the first extending line is aligned with the first edge.

Regarding claim 5, Lee et al teach in figures 1A, 2G, 2K and related text that the active region A comprises a second edge parallel to the second direction, the second edge faces the second bending part, and a distance exists between the second extending line and the second edge.

Regarding claim 7, Lee et al teach in figures 1A, 2G, 2K and related text that the first bending part comprises a corner portion, and the first cutting structure is situated between the corner portion and the second bending part when the flexible substrate is not bended.

Regarding claim 8, Lee et al teach in figures 1A, 2G, 2K and related text that when the first bending part and the second bending part are bended, the corner portion is bended, and the corner portion overlaps the second bending part and other portion of the first bending part in a top view direction.


Regarding claim 9, Lee et al teach in figures 1A, 2G, 2K and related text that the corner portion has a label or a mark (a cutting structure).

Regarding claim 13, Lee et al teach in figures 1A, 2G, 2K and related text that in a top view shape of the first cutting structure is a sector, a triangle, a rectangle, a polygon or a shape having a curved edge.

Regarding claim 18, Lee et al teach in figure 2K and related text that a distance exists between the first cutting structure 211E and the active region A, wherein the peripheral traces 260E are disposed in the distance.

Regarding claim 20, Lee et al teach in figure 2K and related text that the electronic device is a flexible display device, a flexible touch pad or a flexible touch display device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0062773).Regarding claim 14, Lee et al teach in figures figures 1A, 2G, 2K and related text substantially the entire claimed structure, as applied to the claims above, except explicitly stating that the cutting structures are formed in all four corners of the periphery region surrounding the display region. 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the cutting structures in all four corners of the periphery region surrounding the display region in Lee et al.’s device, such that 
the flexible substrate further comprises a second cutting structure, a third cutting structure and a fourth cutting structure in the peripheral region, the flexible substrate further comprises a third bending part and a fourth bending part, the second cutting structure is adjacent to the second bending part and the third bending part, the third cutting structure is adjacent to the third bending part and the fourth bending part, and the fourth cutting structure is adjacent to the fourth bending part and the first bending part, in order to improve the device characteristics.

Regarding claim 15, the combined device includes the first cutting structure corresponds to the fourth cutting structure in the first direction.


Regarding claim 19, the combined device comprises a peripheral light shielding layer 260E (since metal acts as light shielding layer), wherein the active region is surrounded by the peripheral light shielding layer according to a top view direction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to flexible substrates comprising an active region and a peripheral region.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/13/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800